—Order of disposition, Family Court, New York County (Mary Bednar, J), entered on or about February 7, 2003, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of assault in the second degree and criminal possession of a weapon in the fourth degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility. The victim’s detailed testimony clearly established that appellant and his companions attacked the victim with intent to injure him and without any justification.
Appellant’s challenge to the form of the court’s finding is unpreserved (see Matter of Tukayra W., 309 AD2d 623 [2003]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s fact-finding order complied with the statutory requirements (id.). Concur— Andrias, J.P., Rosenberger, Williams and Lerner, JJ.